Case 1:18-cv-25106-KMW Document 142-2 Entered on FLSD Docket 03/27/2020 Page 1 of 3




                     EXHIBIT B
Case 1:18-cv-25106-KMW Document 142-2 Entered on FLSD Docket 03/27/2020 Page 2 of 3




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                              MIAMIDMSION

                                      CASE NO. 1:18-CV-25106-KMW

      UNITED AMERICAN CORP.,

                       Plaintiff,

              V.

      BITMAIN INC., ROGER VER, BITMAIN
      TECHNOLOGIES LTD., JIHAN WU,
      PAYWARD VENTURES, INC. d/b/a
      KRAKEN, JESSE POWELL, SHAMMAH
      CHANCELLOR, and JASON COX,

                       Defendants.


                                      DECI,ARATTQN OF .TTHAN WU

     I, Jihan Wu, declare:

             1.       I am over the age of 18 and make this declaration of my own personal knowledge,

     and, if called as a witness, I would testify competently to the facts stated herein.

            2.        I have never resided or worked in Florida or in the United States.

            3.        I have never paid taxes to Florida or to any other State within the United States.

            4.        I have never had a license to do business in Florida or any other State within the

     United States.

             5.       I do not have an office or property in Florida or any other State within the United

     States, and I do not conduct business in Florida or any other State within the United States.

            6.        I have been invited on limited occasions to speak in the United States on the topic

     of blockcbain in my capacity as an expert in the industry.

            7.        I do not have a bank account in Florida or in any other State in the United States.
Case 1:18-cv-25106-KMW Document 142-2 Entered on FLSD Docket 03/27/2020 Page 3 of 3




             8.     The Court's exercise ofjurisdiction over me would pose a substantial burden in

     that I may be required to travel to Florida or the United States to defend against this action.


            I declare under penalty of perjury under the laws of the United States of America that the

     foregoing is true and correct.


                                                    f)
     Executed this _25th_ day of March 2020, in _ _t?           r' /
                                                                 . r-v1-
                                                     _,e_-,;r1.,.__-+
                                                                       ·
                                                                    _ _,___ _ _ __
                                                            0
                                                           By: ~          fa_i ~_ lM
                                                                                   _""- -
                                                                           Jihan Wu
